PER CURIAM.
Appellant, Anthony Eugene Hope, was convicted of attempted robbery with a deadly weapon and aggravated battery with a deadly weapon. He was sentenced to two consecutive life sentences. Appellant argues that the trial court erred in denying his motion for judgment of acquittal. We affirm the convictions.
Appellant also argues and the state concedes that it was improper for the trial court to sentence appellant to consecutive life sentences. In State v. Parker, 812 So.2d 495 (Fla. 4th DCA 2002), a case in which section 775.087, Florida Statutes (2002), the 10-20-Life enhancement statute, was applied, this court held:
As the supreme court explained in [State v.] Christian, [692 So.2d 889 (Fla.1997)], the stacking of minimum mandatory terms of imprisonment is impermissible where the offenses arise from a single criminal episode and the defendant does not fire the weapon at more than one person.... See Christian, 692 So.2d at 890-91.
Parker, 812 So.2d at 498. Under the facts of this case, there was only one criminal episode and the weapon was fired at only one person. We therefore remand this case for resentencing.

Affirm Convictions; Remand for Resen-tencing.

WARNER, GROSS and HAZÓURI, JJ., concur.